The Court
(Fitzhugh, J., absent,)
was of opinion that the indenture being executed here, the servant was not such a servant as is described in the Virginia Laws, c. 132, and therefore the whipping by the order of the justice was illegal; but still it was such a contract for service as would maintain this action if Leonard was enticed away by the defendant.
Mr. Lee then prayed the Court to instruct the jury, that if Leonard had deserted the service of Milburne, and if the defendant, knowing that fact, employed and harbored Leonard, it is sufficient evidence to the jury that the defendant enticed Leonard away. Esp. N. P. 646 ; Faiocet v. Beauves, 2 Lev. 63.
The Court was of opinion that it was presumptive evidence ■against the defendant, from which the jury might infer that he enticed the servant away.